 

 

Case 1:19-cv-07363-GBD Document 19 Filed 06/08/20 Page 1 of 1

i| USDC SDNY

 

jt DOCUMENT
UNITED STATES DISTRICT COURT | eh LOV RONICAT LLY FILED
SOUTHERN DISTRICT OF NEW YORK ioc a a:

TTP eT TT eS ee Te ee ‘ = eh ae
VALENTIN REID, on behalf of himself and all ofa © FWLED: }

similarly situated,

 

 

 

Plaintiff, ; ORDER
-against- 19 Civ. 7363 (GBD)
AG&CG LLC,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from June 17, 2020 to September 9, 2020 at 9:30 am.

Dated: New York, New York
June 8, 2020
SO ORDERED.

Srangy bs. Dorit

GEDRG . DANIELS
fited States District Judge

 
